Citation Nr: 1218961	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He also had service in the Missouri Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for hypertension, ankle disorder, skin rash on chest, bladder tumor, and short term memory loss, all to include as due to exposure to herbicides, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary pursuant to VA's duty to assist. 

In a VA treatment note, dated in November 2007, the Veteran was noted be scheduled for a formal assessment and treatment with the PTSD team in January 2008.  However, review of the claims file reveals that the only VA treatment notes that have been obtained and associated are dated in September and November 2007.  In the Veteran's claim, received in December 2007, the Veteran reported that he received all of his medical care at the VA Hospital in Columbia, Missouri. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.

In reviewing the record, the Board notes that the Veteran was last afforded a VA Compensation and Pension (C&P) examination of the above disorder in April 2008, more than four years ago.  Given the long duration of time since the VA C&P examination, the Board is concerned that it no longer provides an accurate picture of the Veteran's current degree of disability.  Additionally, in light of the likely outstanding records, the Board finds that after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA psychiatric examination. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action

1.  Attempt to obtain all VA medical records pertaining to the Veteran.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Then afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  The examiner is directed to report all pertinent findings and estimate the Veteran's global assessment of functioning (GAF) score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  In providing this assessment, the examiner should consider and address the Veteran's competent account of psychiatric symptoms.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


